Filed 5/11/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 89







In the Interest of T.B., a Child 



State of North Dakota, 		Petitioner and Appellee



v.



T.B., said child, 

G.B., father of said child, 

C.W., mother of said child, 

R.W., guardian of said child, 		Respondents



T.B., said child, 		Respondent and Appellant







No. 20100267







Appeal from the Juvenile Court of Walsh County, Northeast  Judicial District, the Honorable M. Richard Geiger, Judge.



AFFIRMED.



Per Curiam.



Kelley Marie Riley Cole (submitted on brief), Assistant State’s Attorney, Walsh County State’s Attorney’s Office, 600 Cooper Avenue, Grafton, ND 58237, for petitioner and appellee.



Kent M. Morrow (submitted on brief), 411 North 4th Street, P.O. Box 2155, Bismarck, ND 58502-2155, for respondent and appellant.

Interest of T.B.

No. 20100267



Per Curiam.

[¶1]	T.B. appeals the juvenile court referee’s order finding he committed the delinquent act of accomplice to an aggravated assault and the juvenile court’s order adopting the findings of the referee.  T.B. argues the district court erred by finding he committed the delinquent act of accomplice to an aggravated assault.  We affirm under N.D.R.App. 35.1(a)(2) because the referee’s and the juvenile court’s findings are not clearly erroneous.

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom